                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  ABINGDON DIVISION

 UNITED STATES OF AMERICA

                 v.                                               CASE NO. 1:19cr00016

 INDIVIOR INC. (a/k/a Reckitt Benckiser
      Pharmaceuticals Inc.) and
 INDIVIOR PLC


                DEFENDANTS’ REPLY TO GOVERNMENT’S OPPOSITION
                    TO MOTION TO MODIFY DISCLOSURE ORDER

         The government’s terse response to Defendants’ motion to modify the ex parte disclosure

 order entered in this matter on April 9, 2019 (“Order”) (ECF No. 6), is inadequate to meet its

 burden, relies entirely on conclusory statements, and attempts to turn the law on its head. The

 government fails to cite a single case, statute, rule, or law of any kind in support of its position.

 The Federal Rules of Criminal Procedure and the cases interpreting the Rules leave no doubt that

 the burden is on the government to show “good cause” for entry of a protective order and that any

 such order must be narrowly tailored to address a clearly defined, specific and serious injury, which

 the government must establish through a particular and specific demonstration of fact, not

 conclusory statements.1



 1
   Def. Motion, ECF No. 88 ¶¶ 7–10; see Fed. R. Crim. P. 16(d)(1); United States v. Wecht, 484 F.3d 194,
 211 (3d Cir. 2007) (“Broad allegations of harm, unsubstantiated by specific examples or articulated
 reasoning, do not support a good cause showing”); Anderson v. Cryovac, Inc., 805 F.2d 1, 7 (1st Cir.
 1986) (“A finding of good cause must be based on a particular factual demonstration of potential harm,
 not on conclusory statements”); United States v. Gangi, No. 97 CR. 1215(DC), 1998 WL 226196, at *2
 (S.D.N.Y. May 4, 1998); In re Terrorist Attacks on September 11, 2001, 454 F. Supp. 2d 220, 222
 (S.D.N.Y. 2006) (same); see also Shingara v. Skiles, 420 F.3d 301, 306 (3d Cir. 2005); Gambale v.
 Deutsche Bank AG, 377 F.3d 133, 142 (2d Cir. 2004) (“The party seeking a protective order has the
 burden of showing that good cause exists for issuance of that order.”); United States v. Carriles, 654 F.
 Supp. 2d 557, 565–66 (W.D. Tex. 2009) (same); United States v. Jones, No. 06–CR–149, 2007 WL
 4404682, at *2 (E.D. Tenn. Dec. 13, 2007) (same).



                                      -1-
Case  1:19-cr-00016-JPJ-PMS Document 104 Filed 08/08/19 Page 1 of 6 Pageid#: 701
 23059/1/8968355v1
        The government’s response does none of this.          Instead, the government relies on

 unsupported conclusory statements that could apply in any corporate criminal case, but in no way

 support the extreme restrictions in place here. The government posits that “the pharmaceutical

 industry is extremely competitive.” (Opposition, ECF No. 102 at 2). But this adds nothing to the

 analysis. Every industry in this country could be described as extremely competitive. The

 government argues that the competitiveness of the pharmaceutical industry creates a “strong

 incentive” to use the discovery materials for business purposes. (Opposition, ECF No. 102 at 2).

 But the government utterly fails to identify which of the millions of pages of discovery are

 allegedly at risk for this reason, or to articulate how any of the documents (let alone all of the

 documents subject to the Order’s restrictions) could be used for business purposes or why the

 specific safeguards in Defendants’ proposed order would fail to adequately mitigate this risk. The

 government also summarily argues that witness intimidation or retaliation are risks, but fails to

 cite any experience since this investigation became known to Defendants in December 2013 that

 would justify this claim.     Nor does the government articulate why the order proposed by

 Defendants does not sufficiently mitigate against such generic risks. Moreover, the government

 ignores altogether this Court’s order in United States v. Klein, 2:14-cr-00011-JPJ-PMS, ECF No.

 67 at 2 (W.D. Va. March 13, 2015) (Sargent, M.J.), which removed many of the same restrictions

 at issue here as “impractical.”

        The government also seeks to improperly shift its burden to Defendants. The government

 argues that “Indivior has not shown [that its law firms] lack sufficient resources to comply with

 the Court’s order without incurring significant hardship,” as if Indivior may be required to employ

 2,500 lawyers to overcome the artificial barriers imposed by the original Order. (Opposition, ECF

 No. 102 at 2–3). But the legitimacy of a protective order depends on a satisfactory answer to the




                                      -2-
Case  1:19-cr-00016-JPJ-PMS Document 104 Filed 08/08/19 Page 2 of 6 Pageid#: 702
 23059/1/8968355v1
 opposite question: “what degree of protection is appropriate” so as to “ensure that a protective

 order is no broader than necessary to serve the intended purposes,” e.g., United States v. Smith,

 985 F. Supp. 2d 506, 545 (S.D.N.Y. 2013) (internal quotation marks omitted) (emphasis added),

 not “how extreme a burden may be imposed on this defendant to overcome the protective order?”

 The government also seeks to burden shift by arguing that Indivior should make a showing of

 “particularized need” to share discovery materials. (Opposition, ECF No. 102 at 3). But it is the

 government, not the defendant, that must make “a particular and specific demonstration of fact”

 regarding the need for the requested protective order, not the other way around. E.g., Carriles,

 654 F. Supp. 2d at 565.

          Rather than ground its argument in law or the specific facts of this case, the government

 resorts to the misleading characterization that the restrictions set forth in the Order now apply to

 the “relatively small” number of documents obtained by the government from sources other than

 Indivior. (Opposition, ECF No. 102 at 1 & 2). Yet the government at the same time fails to

 identify a single document that needs the extraordinary restrictions of the original Order, and

 obscures the burden on Indivior by failing to quantify the millions of pages that constitute the

 “relatively small” number of documents that would remain subject to the full restrictions of that

 Order.

          In brief, this Court should:

          (1) Modify its April 9 Order (ECF No. 6) as proposed by Defendants’ motion (ECF No.

 88); and




                                      -3-
Case  1:19-cr-00016-JPJ-PMS Document 104 Filed 08/08/19 Page 3 of 6 Pageid#: 703
 23059/1/8968355v1
         (2) Permit the government to apply for any further protective order as to specific portions

 of the discovery, upon a proper showing that the degree of protection is appropriate so as to ensure

 that a protective order is no broader than necessary to serve a proper purpose.2

                                            CONCLUSION

         For the foregoing reasons, Defendants respectfully request that the Court modify its April

 9 Order (ECF No. 6) as proposed by Defendants’ motion (ECF No. 88).




 2
   For example: Defendants have no intention to violate privacy interests of patient records. Defendants
 will join in fashioning appropriate restrictions on the use of such material, whether by negotiation and
 agreement with the government or by a further court order.



                                      -4-
Case  1:19-cr-00016-JPJ-PMS Document 104 Filed 08/08/19 Page 4 of 6 Pageid#: 704
 23059/1/8968355v1
 Dated: August 8, 2019                  Respectfully submitted,

                                        INDIVIOR INC. (a/k/a Reckitt Benckiser
                                        Pharmaceuticals Inc.) and INDIVIOR PLC

                                        /s/ Thomas J. Bondurant, Jr.
                                        By Counsel

                                       Thomas J. Bondurant, Jr.
                                       Gentry Locke
                                       10 Franklin Road SE
                                       Roanoke, Virginia. 24022
                                       (540) 983-9389
                                       bondurant@gentrylocke.com

                                       Jennifer S. DeGraw
                                       Gentry Locke
                                       10 Franklin Road SE
                                       Roanoke, Virginia. 24022
                                       (540) 983-9445
                                       degraw@gentrylocke.com

                                       James M. Gross (admitted pro hac vice)
                                       Jones Day
                                       250 Vesey Street
                                       New York, New York 10281
                                       (212) 326-3733
                                       jgross@jonesday.com

                                       James P. Loonam (admitted pro hac vice)
                                       Jones Day
                                       250 Vesey Street
                                       New York, New York 10281
                                       (212) 326-3808
                                       jloonam@jonesday.com

                                       Peter J. Romatowski (admitted pro hac vice)
                                       Jones Day
                                       51 Louisiana Avenue NW
                                       Washington, D.C. 20001
                                       (202) 879-7625
                                       pjromatowski@jonesday.com


                                       Counsel for Defendants



                                      -5-
Case  1:19-cr-00016-JPJ-PMS Document 104 Filed 08/08/19 Page 5 of 6 Pageid#: 705
 23059/1/8968355v1
                                 CERTIFICATE OF SERVICE

        I hereby certify that I caused the foregoing to be presented to the Clerk of the Court for

 filing and uploading to the CM/ECF system, which will send notification of such filing to all

 counsel of record, on this 8th day of August, 2019.


                                                /s/ Thomas J. Bondurant, Jr.
                                                Counsel for Defendants




                                      -6-
Case  1:19-cr-00016-JPJ-PMS Document 104 Filed 08/08/19 Page 6 of 6 Pageid#: 706
 23059/1/8968355v1
